Order issued October 29, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00523-CR
                                 No. 05-15-00524-CR
                      ________________________________________

                  LADARREAN LOFFEYETTE WILLIAMS, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                      Before Justices Lang-Miers, Brown, and Schenck

       Based on the Court’s opinion of this date, we GRANT the July 8, 2015 motion of Julie

Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to LaDarrean Loffeyette

Williams, TDCJ No. 1993102, Sanchez Unit, 3901 State Jail Road, El Paso, Texas, 79938-8456.



                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE